Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-11,12-13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cudak (US-10169560-B2), hereinafter Cudak. 

Regarding claim 1, Cudak teaches a method:
A secure method for authenticating and/or routing a digital signal, the method comprising: recording a set of signature responses of a user, wherein each signature response from the set of signature responses comprises a pattern of brain activity detected by an electroencephalogram (EEG) when the user is presented with a sensory prompt from a set of sensory prompts; (“In general, in various embodiments, the authentication apparatus 150 may present one or more stimuli to a person, such as a user of the system 100, measure a brainwave response of the person to the one or more stimuli”(See at least col 6, rows 5-8)) “the system 100 may include an electroencephalography (“EEG”) monitor 110” (See at least col 6, rows 1-2))
storing the set of signature responses in a central database as part of a profile of the user; (“In certain embodiments, the data storage device 120 may store recorded brainwave responses for comparison to the measured brainwave response)” (See at least col 7, rows 38-41))
receiving a request from the user to initiate a transaction; (“In another embodiment, a user may use a mobile phone app operating on the client 106 to access a service provided by the server 102” (See at least col 6, rows 50-52))
detecting, via an EEG, a response of the user to the first sensory prompt, said response comprising a pattern of brain activity; comparing the response to the signature response in the profile associated with the first sensory prompt; (“one EEG monitor 110 may be used to prerecord responses to stimuli, and another EEG monitor 110 may be used to measure responses to authenticate a person.” (See at least col 8, rows 1-4))
and when the response matches the signature response within a predetermined delta, authenticating and/or routing the transaction. (“the confidence module 304 compares the measured brainwave response to prerecorded responses, and determines a likelihood that the person is correctly identified.” (See at least col 15, rows 59-62))

Regarding claim 2, Cudak teaches all of the features with respect to claim 1 as outlined above. Cudak further teaches:
The method of claim 1, wherein the authenticating comprises matching the response to the signature response to confirm that the request was transmitted by the user. (“determining whether the person's actual identity matches a purported identity such as a username may allow the presented stimuli to be selected from stimuli previously selected by the person associated with that username, and may allow the responses to be compared against prerecorded responses associated with that username” (See at least col 12, rows 4-10)

Regarding claim 3, Cudak teaches all of the features with respect to claim 1 as outlined above. Cudak further teaches:
The method of claim 1, wherein the first sensory prompt is part of a plurality of sensory prompts presented to the user, each of the plurality of sensory prompts being from the set of sensory prompts, and, to accomplish the routing, the method further comprises: presenting each of the plurality of sensory prompts in conjunction with a different transaction option from a plurality of transaction options; determining which signature response is a closest match to the response; determining which sensory prompt is mapped to the signature response that is the closest match; determining which transaction option was presented in conjunction with said sensory prompt; and routing the request to a central server to execute said transaction option. (“inputs other than a brainwave response may be received by the response module 204 as described above, and may include responses, other than brainwave responses, to the presented stimuli (such as facial responses, movement responses, or the like), and/or other information provided in any way by the person, such as a password, passphrase, personal identification number, response to a security question, identity card, security token, signature, fingerprint, retinal pattern and/or additional factors”(See at least col 13, rows 9-17) and (“the apparatus 200 may use stimuli-based authentication to control access to a resource other than a computer system, such as a physical location, a financial account, or the like.” (See at least col 9, rows 22-25)) It can reasonably be assumed that and authentication system will match a signature response to the closest match and authenticate the user for a transaction they are verified for.  

Regarding claim 4, Cudak teaches all of the features with respect to claim 1 as outlined above. Cudak further teaches:
wherein the predetermined delta is a first predetermined delta when authenticating the transaction, and a second predetermined delta when routing the transaction, and the first predetermined delta is smaller than the second predetermined delta. (“two confidence thresholds may be used, dividing the range of possible likelihoods into subranges indicating confidence that the person is authorized, confidence that the person is unauthorized, and insufficient confidence as to whether the person is authorized or unauthorized. In various embodiments, different confidence thresholds or ranges may be established based on different security levels. For example, a higher-security system may establish a higher threshold for confidence that the person is correctly identified.” (See at least col 16 rows 61-67, col 17 rows 1-3)) The prior art teaches about having different levels for different security requirements which can be mapped for authorizing a user and for routing a financial transaction from an authorized user.  


Regarding claim 7, Cudak teaches all of the features with respect to claim 1 as outlined above. Cudak further teaches:
further comprising hashing the response with the sensory prompt to create a hashed signal, and transmitting the hashed signal to a central server for processing (“the response module 204 may transform, encode, or hash the signal from the EEG monitor 110, and may record the transformed or encoded signal.” (See at least col 11, rows 27-29))

Regarding claim 9, Cudak teaches all of the features with respect to claim 1 as outlined above. Cudak further teaches:
wherein the sensory prompt comprises an image prompt, a text prompt, an audio prompt, a video prompt, a scent prompt, a touch prompt, and/or a taste prompt. (“the authentication module 206 could prompt a person to”(See at least col 11, rows 64-65) and “the one or more stimuli presented by the stimulus module 202 may include one or more of a visual stimulus an audio stimulus, an audiovisual stimulus, a tactile stimulus, and/or an olfactory stimulus, or the like” (See at least col 10, rows 2-5))

Regarding claim 10, Cudak teaches a method:
A secure platform for authenticating and/or routing a digital signal, the platform comprising: a central database, said central database configured to store a set of signature responses  as part of a profile of a user, wherein each signature response from the set of  signature responses comprises a pattern of brain activity detected by an electroencephalogram (EEG) when the user is presented with a sensory prompt from a set of sensory prompts; a sensory device configured to present to the user a sensory prompt; and an EEG device configured to detect brain activity of the user; a transaction device configured to receive a transaction request; wherein, when a transaction request is received from the user via the transaction device, the platform is configured to: present the user, via the sensory device, with a first sensory prompt from the set of sensory prompts; (“In general, in various embodiments, the authentication apparatus 150 may present one or more stimuli to a person, such as a user of the system 100, measure a brainwave response of the person to the one or more stimuli”(See at least col 6, rows 5-8)) “the system 100 may include an electroencephalography (“EEG”) monitor 110” (See at least col 6, rows 1-2)) (“In certain embodiments, the data storage device 120 may store recorded brainwave responses for comparison to the measured brainwave response)” (See at least col 7, rows 38-41)) (“the apparatus 200 may use stimuli-based authentication to control access to a resource other than a computer system, such as a physical location, a financial account, or the like.” (See at least col 9, rows 22-25)) It can reasonably be assumed that and authentication system will match a signature response to the closest match and authenticate the user for a transaction they are verified for.  
detect, via the EEG, a response of the user to the first sensory prompt, said response comprising a pattern of brain activity; compare the response to the signature response in the profile associated with the first sensory prompt; (“one EEG monitor 110 may be used to prerecord responses to stimuli, and another EEG monitor 110 may be used to measure responses to authenticate a person.” (See at least col 8, rows 1-4))
and when the response matches the signature response within a predetermined delta, authenticate and/or route the transaction request. (“the confidence module 304 compares the measured brainwave response to prerecorded responses, and determines a likelihood that the person is correctly identified.” (See at least col 15, rows 59-62))

Regarding claim 11, Cudak teaches all of the features with respect to claim 10 as outlined above. Cudak further teaches:
wherein authenticating the transaction request comprises matching the response to the signature response to confirm that the transaction request was transmitted by the user. (“determining whether the person's actual identity matches a purported identity such as a username may allow the presented stimuli to be selected from stimuli previously selected by the person associated with that username, and may allow the responses to be compared against prerecorded responses associated with that username” (See at least col 12, rows 4-10)

Regarding claim 12, Cudak teaches all of the features with respect to claim 1 as outlined above. Cudak further teaches:
wherein the first sensory prompt is part of a plurality of sensory prompts presented to the user, each of the plurality of sensory prompts being from the set of sensory prompts, and, to accomplish the routing, the platform is further configured to: present each of the plurality of sensory prompts in conjunction with a different transaction option from a plurality of transaction options; determine which signature response is a closest match to the response; determine which sensory prompt is mapped to the signature response that is the closest match; determine which transaction option was presented in conjunction with said sensory prompt; and route the request to a central server to execute said transaction option. (“inputs other than a brainwave response may be received by the response module 204 as described above, and may include responses, other than brainwave responses, to the presented stimuli (such as facial responses, movement responses, or the like), and/or other information provided in any way by the person, such as a password, passphrase, personal identification number, response to a security question, identity card, security token, signature, fingerprint, retinal pattern and/or additional factors”(See at least col 13, rows 9-17) and (“the apparatus 200 may use stimuli-based authentication to control access to a resource other than a computer system, such as a physical location, a financial account, or the like.” (See at least col 9, rows 22-25)) It can reasonably be assumed that and authentication system will match a signature response to the closest match and authenticate the user for a transaction they are verified for.  

Regarding claim 13, Cudak teaches all of the features with respect to claim 10 as outlined above. Cudak further teaches:
wherein the predetermined delta is a first predetermined delta when authenticating the transaction, and a second predetermined delta when routing the transaction, and the first predetermined delta is smaller than the second predetermined delta. (“two confidence thresholds may be used, dividing the range of possible likelihoods into subranges indicating confidence that the person is authorized, confidence that the person is unauthorized, and insufficient confidence as to whether the person is authorized or unauthorized. In various embodiments, different confidence thresholds or ranges may be established based on different security levels. For example, a higher-security system may establish a higher threshold for confidence that the person is correctly identified.” (See at least col 16 rows 61-67, col 17 rows 1-3)) The prior art teaches about having different levels for different security requirements which can be mapped for authorizing a user and for routing a financial transaction from an authorized user.  
Regarding claim 15, Cudak teaches all of the features with respect to claim 10 as outlined above. Cudak further teaches:
further configured to hash the response with the sensory prompt to create a hashed signal, and transmit the hashed signal to a central server for processing. (“the response module 204 may transform, encode, or hash the signal from the EEG monitor 110, and may record the transformed or encoded signal.” (See at least col 11, rows 27-29))

Regarding claim 17, Cudak teaches all of the features with respect to claim 10 as outlined above. Cudak further teaches:
wherein the sensory prompt comprises an image prompt, a text prompt, an audio prompt, a video prompt, a scent prompt, a touch prompt, and/or a taste prompt. (“the authentication module 206 could prompt a person to”(See at least col 11, rows 64-65) and “the one or more stimuli presented by the stimulus module 202 may include one or more of a visual stimulus an audio stimulus, an audiovisual stimulus, a tactile stimulus, and/or an olfactory stimulus, or the like” (See at least col 10, rows 2-5))

Regarding claim 18, Cudak teaches a method:
A secure method for authenticating and/or routing a digital signal, the method comprising: recording a set of signature responses of a user, wherein each signature response from the set of signature responses comprises a pattern of brain activity detected by an electroencephalogram (EEG) when the user is presented with a sensory prompt from a set of sensory prompts; (“In general, in various embodiments, the authentication apparatus 150 may present one or more stimuli to a person, such as a user of the system 100, measure a brainwave response of the person to the one or more stimuli”(See at least col 6, rows 5-8)) “the system 100 may include an electroencephalography (“EEG”) monitor 110” (See at least col 6, rows 1-2))
storing the set of signature responses in a central database as part of a profile of the user; (“In certain embodiments, the data storage device 120 may store recorded brainwave responses for comparison to the measured brainwave response)” (See at least col 7, rows 38-41))
receiving a request from the user to initiate a transaction; presenting to the user a first sensory prompt from the set of sensory prompts; (“the apparatus 200 may use stimuli-based authentication to control access to a resource other than a computer system, such as a physical location, a financial account, or the like.” (See at least col 9, rows 22-25)) It can reasonably be assumed that and authentication system will match a signature response to the closest match and authenticate the user for a transaction they are verified for.  
detecting, via an EEG, a response of the user to the first sensory prompt, said response comprising a pattern of brain activity; comparing the response to the signature response in the profile associated with the first sensory prompt; (“one EEG monitor 110 may be used to prerecord responses to stimuli, and another EEG monitor 110 may be used to measure responses to authenticate a person.” (See at least col 8, rows 1-4))
and when the response matches the signature response within a predetermined delta, authenticating and/or routing the transaction; (“the confidence module 304 compares the measured brainwave response to prerecorded responses, and determines a likelihood that the person is correctly identified.” (See at least col 15, rows 59-62))
wherein: to perform the authenticating, the method comprises matching the response to the signature response to confirm that the request was transmitted by the user; (“determining whether the person's actual identity matches a purported identity such as a username may allow the presented stimuli to be selected from stimuli previously selected by the person associated with that username, and may allow the responses to be compared against prerecorded responses associated with that username” (See at least col 12, rows 4-10)
to perform the routing, the method further comprises: presenting the first sensory prompt as part of a plurality of sensory prompts, each of the plurality of sensory prompts being from the set of sensory prompts; presenting each of the plurality of sensory prompts in conjunction with a different transaction option from a plurality of transaction options; determining which signature response is a closest match to the response; determining which sensory prompt is mapped to the signature response that is the closest match; determining which transaction option was presented in conjunction with said sensory prompt; and routing the request to a central server to execute said transaction option; (“inputs other than a brainwave response may be received by the response module 204 as described above, and may include responses, other than brainwave responses, to the presented stimuli (such as facial responses, movement responses, or the like), and/or other information provided in any way by the person, such as a password, passphrase, personal identification number, response to a security question, identity card, security token, signature, fingerprint, retinal pattern and/or additional factors”(See at least col 13, rows 9-17) and (“the apparatus 200 may use stimuli-based authentication to control access to a resource other than a computer system, such as a physical location, a financial account, or the like.” (See at least col 9, rows 22-25)) It can reasonably be assumed that and authentication system will match a signature
and the predetermined delta is a first predetermined delta when authenticating the transaction, and a second predetermined delta when routing the transaction, and the first predetermined delta is smaller than the second predetermined delta. (“inputs other than a brainwave response may be received by the response module 204 as described above, and may include responses, other than brainwave responses, to the presented stimuli (such as facial responses, movement responses, or the like), and/or other information provided in any way by the person, such as a password, passphrase, personal identification number, response to a security question, identity card, security token, signature, fingerprint, retinal pattern and/or additional factors”(See at least col 13, rows 9-17) and (“the apparatus 200 may use stimuli-based authentication to control access to a resource other than a computer system, such as a physical location, a financial account, or the like.” (See at least col 9, rows 22-25)) It can reasonably be assumed that and authentication system will match a signature response to the closest match and authenticate the user for a transaction they are verified for.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6, 8, 14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudak (US-10169560-B2), hereinafter Cudak, in view of Castinado (US-20190132733-A1), hereinafter Cas. 
Regarding claim 5, Cudak teaches all of the features with respect to claim 1. Cudak fails to teach The method of claim 1, wherein the request is transmitted by the user via an automated teller machine (ATM). However, in an analogous art, Cas teaches a method for eeg pattern recognition and further teaches:
wherein the request is transmitted by the user via an automated teller machine (ATM) (“the user may be performing a financial transaction and require authentication of the user to complete the transaction.” (0061) “a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) or online banking session” (Cas 24)


Regarding claim 6, Cudak teaches all of the features with respect to claim 1. Cudak fails to teach The method of claim 1, wherein the sensory prompt is presented to the user via a mobile device. However, in an analogous art, Cas teaches a method for eeg pattern recognition and further teaches:
The method of claim 1, wherein the sensory prompt is presented to the user via a mobile device. (“The user device 204 may be, for example, a desktop personal computer, business computer, business system, business server, business network, a mobile system, such as a cellular phone, smart phone, personal data assistant (PDA), laptop, or the like” (Cas 35)) (“EEG reader may be associated with the user device.”(Cas 62)) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for stimuli-based authentication of Cudak with the method of egg pattern recognition of Cas. One would be motivated to do so as “once the software and/or hardware of the claimed invention is implemented the computer device and application-specific circuits associated therewith are deemed specialized computer devices capable of improving technology associated with the in authentication and instant integration of a new credit card to digital wallets. (Cas 76)”

Regarding claim 8, Cudak teaches all of the features with respect to claims 1 and 7 and further teaches performs the hashing and transmits the hashed signal (“the response module 204 may transform, encode, or hash the signal from the EEG monitor 110, and may record the transformed or encoded signal”(See at least col 11, rows 27-29). Cudak fails to teach The method of claim 7, wherein the EEG transmits the response to a mobile device, said mobile device which presented the sensory prompt to the user, and the mobile device to an automated teller machine (ATM) and/or to the central server. However, in an analogous art, Cas teaches a method for eeg pattern recognition and further teaches:
The method of claim 7, wherein the EEG transmits the response to a mobile device, said mobile device which presented the sensory prompt to the user,  (“EEG reader may be associated with the user device.” (Cas 62))
and the mobile device … to an automated teller machine (ATM) and/or to the central server.	(“a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) or online banking session” (Cas 24)) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for stimuli-based authentication of Cudak with the method of egg pattern recognition of Cas. One would be motivated to do so as “once the software and/or hardware of the claimed invention is implemented the computer device and application-specific circuits associated therewith are deemed specialized computer devices capable of improving technology associated with the in authentication and instant integration of a new credit card to digital wallets. (Cas 76)”

Regarding claim 14, Cudak teaches all of the features with respect to claim 10. Cudak fails to teach wherein the transaction device is an automated teller machine (ATM), and the sensory device is a part of the ATM or is a mobile phone running an application	However, in an analogous art, Cas teaches a method for eeg pattern recognition and further teaches:
wherein the transaction device is an automated teller machine (ATM), and the sensory device is a part of the ATM or is a mobile phone running an application (“a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) or online banking session” (Cas 24)) (“EEG reader may be associated with the user device.” (Cas 62))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for stimuli-based authentication of Cudak with the method of egg pattern recognition of Cas. One would be motivated to do so as “once the software and/or hardware of the claimed invention is implemented the computer device and application-specific circuits associated therewith are deemed specialized computer devices capable of improving technology associated with the in authentication and instant integration of a new credit card to digital wallets. (Cas 76)”

Regarding claim 16, Cudak teaches all of the features with respect to claims 1 and 7 and further teaches perform the hashing and to transmit the hashed signal (“the response module 204 may transform, encode, or hash the signal from the EEG monitor 110, and may record the transformed or encoded signal”(See at least col 11, rows 27-29). Cudak fails to teach wherein the EEG is configured to transmit the response to the sensory device, and the sensory device is configured … to the transaction device and/or to the central server. However, in an analogous art, Cas teaches a method for eeg pattern recognition and further teaches:
wherein the EEG is configured to transmit the response to the sensory device, and the sensory device is configured (“EEG reader may be associated with the user device.” (Cas 62))
to the transaction device and/or to the central server (“a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) or online banking session” (Cas 24)) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for stimuli-based authentication of Cudak with the method of egg pattern recognition of Cas. One would be motivated to do so as “once the software and/or hardware of the claimed invention is implemented the computer device and application-specific circuits associated therewith are deemed specialized computer devices capable of improving technology associated with the in authentication and instant integration of a new credit card to digital wallets. (Cas 76)”

Regarding claim 19, Cudak teaches all of the features with respect to claim 18 and further teaches the sensory prompt and the sensory prompt comprises an image prompt, a text prompt, an audio prompt, a video prompt, a scent prompt, a touch prompt, and/or a taste prompt. (“the authentication module 206 could prompt a person to”(See at least col 11, rows 64-65) and “the one or more stimuli presented by the stimulus module 202 may include one or more of a visual stimulus an audio stimulus, an audiovisual stimulus, a tactile stimulus, and/or an olfactory stimulus, or the like” (See at least col 10, rows 2-5)). Cudak fails to teach the request is transmitted by the user via an automated teller machine (ATM) and presented to the user via an application running on a mobile device;. However, in an analogous art, Cas teaches a method for eeg pattern recognition and further teaches:
the request is transmitted by the user via an automated teller machine (ATM) (“the user may be performing a financial transaction and require authentication of the user to complete the transaction.” (Cas 0061) “a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) or online banking session” (Cas 24))
presented to the user via an application running on a mobile device; (“EEG reader may be associated with the user device.” (Cas 62))

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for stimuli-based authentication of Cudak with the method of egg pattern recognition of Cas. One would be motivated to do so as “once the software and/or hardware of the claimed invention is implemented the computer device and application-specific circuits associated therewith are deemed specialized computer devices capable of improving technology associated with the in authentication and instant integration of a new credit card to digital wallets. (Cas 76)”


Regarding claim 20, Cudak teaches all of the features with respect to claim 18 and further teaches further comprising hashing the response with the sensory prompt to create a hashed signal, and transmitting the hashed signal to a central server for processing; the hashing and transmits the hashed signal (“the response module 204 may transform, encode, or hash the signal from the EEG monitor 110, and may record the transformed or encoded signal”(See at least col 11, rows 27-29). Cudak fails to teach wherein the EEG transmits the response to a mobile device, said mobile device which presented the sensory prompt to the user, and the mobile … signal to an automated teller machine (ATM) and/or to the central server. However, in an analogous art, Cas teaches a method for eeg pattern recognition and further teaches:
wherein the EEG transmits the response to a mobile device, said mobile device which presented the sensory prompt to the user, and the mobile … (“EEG reader may be associated with the user device.” (Cas 62))
signal to an automated teller machine (ATM) and/or to the central server (“the user may be performing a financial transaction and require authentication of the user to complete the transaction.” (Cas 0061) “a transaction may refer to one or more of: a sale of goods and/or services, initiating an automated teller machine (ATM) or online banking session” (Cas 24))

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for stimuli-based authentication of Cudak with the method of egg pattern recognition of Cas. One would be motivated to do so as “once the software and/or hardware of the claimed invention is implemented the computer device and application-specific circuits associated therewith are deemed specialized computer devices capable of improving technology associated with the in authentication and instant integration of a new credit card to digital wallets. (Cas 76)”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phlip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/
Examiner, Art Unit 2499  

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499